DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 7-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As amended, claim 1 recited: “…an outer diameter of the rotor or an outer diameter of the stator is at least 200mm”, such limitation is new matter which was not disclosed in the original disclosure as filed.
Claims 7-9 are rejected for similar reason as claim 1.
Claims 2 and 7-14 are also rejected for their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dajaku (US 2012/0228981 A1) in view of Taniguchi et al. (US 2019/0379252 A1) or Wakita (US 2015/0326080 A1).
RE claim 1, Dajaku teaches a rotary electric machine (Fig.4 and ¶ 80) comprising: a rotor 9; and a concentrated winding stator 8 arranged coaxially to the rotor 9, wherein the number of teeth of the concentrated winding stator 8 is set to be a value multiplied by 2, the value being an integer that is a multiple of 3, and the integer is between adjacent prime numbers in a prime number sequence (see instant application claim 5 for stator has 36 teeth and rotor has 36 +/- 2 poles); and the number of poles of the rotor is set to be a value equal to any prime number between the adjacent prime numbers multiplied by 2 (see table in ¶ 38, page 2 for 3 phase winding where number of teeth Z = 36 and number of rotor pole 2p = 34 or 38 poles).
Dajaku does not teach:
an outer diameter of the rotor or an outer diameter of the stator is at least 200mm.
the number of poles is defined as 12k±2, where k is 5, 7, 17

RE (i) above, Taniguchi teaches an outer diameter of the stator is at least 200mm (¶ 93). Taniguchi further suggests that geometric dimension of the stator can be optimized to reduce iron loss (¶ 92, 93).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dajaku by having  an outer diameter of the rotor or an outer diameter of the stator is at least 200mm, as taught by Taniguchi, for the same reasons as discussed above.
Alternatively, Wakita teaches an outer diameter of the rotor is at least 200mm (¶ 42), such dimension can be selected to increase average magnetic flux density of the rotor (¶ 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dajaku by having an outer diameter of the rotor to be at least 200mm, as taught by Wakita, for the same reasons as discussed above.

RE (ii) above, Dajaku teaches the number of poles is defined as 12k±2, where k is 3 (k=3, 2p = 34 or 38, see table ¶ 38).
	Dajaku suggests that the number of teeth and number of pole are result effective variable whose value can be adjusted to any possible number (¶ 38) to achieve a flexible reduction of the subharmonics in an electric machine with a low expense (¶ 8, 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dajaku by having the number of poles is defined as 12k±2, where k is 5, 7, 17, as suggested by Dajaku, for the same reasons as discussed above.
Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

RE claim 2/1, Dajaku in view of Taniguchi or Wakita has been discussed above. Dajaku further teaches the number of teeth is at least 24 (see table in ¶ 38 for number of teeth Z = 36).

RE claim 7/1, Dajaku in view of Taniguchi or Wakita has been discussed above. Dajaku in view of Wakita further teaches the rotary electric machine is configured as an inner rotor type rotary electric machine (see Dajaku’s Fig.4) and an outer diameter of a stator core is at least 200mm (discussed above in claim 1).

RE claim 8/1, Dajaku in view of Taniguchi or Wakita has been discussed above. Wakita teaches the outer diameter of the rotor is at least 200mm (¶36).
Dajaku does not teach the rotary electric machine is configured as an outer rotor type rotary electric machine.
Taniguchi suggests that the rotor can be inner and/or outer rotor in an electric rotary machine (¶ 122). The arrangement of the rotor can be adjusted base on the application and torque requirement of the electric motor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dajaku in view of Taniguchi or Wakita by having the rotary electric machine is configured as an outer rotor type rotary electric machine, as suggested by Taniguchi, for the same reasons as discussed above.

RE claim 9/1, Dajaku in view of Taniguchi or Wakita has been discussed above. Dajaku in view of Taniguchi teaches said rotary electric machine is configured as axial gap type rotary electric machine (Dajaku’s ¶ 39) and the outer diameter of the stator is at least 200mm (taught by Taniguchi as discussed above).

RE claim 10/1, Dajaku in view of Taniguchi or Wakita has been discussed above. Dajaku further teaches the rotor includes permanent magnets (¶ 41, 120).

RE claim 12/10, Dajaku in view of Taniguchi or Wakita has been discussed above. Dajaku further teaches the rotor is configured such that the permanent magnets are arranged at a portion close to a center position (Fig.4).
Dajaku does not teach the rotor contain a rotary shaft.
Taniguchi teaches the rotor contain a rotary shaft 11 (Fig.2 and ¶ 77). The rotary shaft allows the rotor to be connected to a load such that output can be transmitted thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dajaku in view of Wakita by having the rotor contain a rotary shaft, as taught by Dajaku, for the same reasons as discussed above.

RE claim 13/1, Dajaku in view of Taniguchi or Wakita has been discussed above. Dajaku further teaches the rotary electric machine is configured to have a combination of the number of teeth and the number of poles (discussed above), which is an integral multiple of a combination of the number of teeth and the number of poles selected in claim 1 (if the integer number is 1, the combination of number of teeth and the number of pole is the is an integral multiple of a combination of the number of teeth and the number of poles).

RE claim 14/1, Dajaku in view of Taniguchi or Wakita has been discussed above. While in the noted example of 3-phase winding, Dajaku teaches the number of pole 2p equal to 34 or 38 instead of 80.
However, in the same table Dajaku suggests that the number of pole is a result effective variable whose value can be adjusted to be at least 80 (see Table 1 for number of pole 2p = 82 poles). The number of pole/slots can be selected to be any suitable number (¶ 37, 38) to optimize cost and efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dajaku in view of Taniguchi or Wakita by having said number of pole to be at least 80, as suggested by Dajaku, to optimize cost and efficiency. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dajaku in view of Taniguchi or Wakita as applied to claim 10 above, and further in view of Catalan et al. (US 2015/0061440 A1).
RE claim 11/10, Dajaku in view of Taniguchi or Wakita has been discussed above. Dajaku does not teach the rotor is configured such that the permanent magnets are arranged as a Halbach array.
Catalan suggests that permanent magnet Halbach array (¶ 29) can be utilized to maximize efficiency increase power or to reduce size and weight (¶ 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dajaku in view of Taniguchi or Wakita by having the rotor is configured such that the permanent magnets are arranged as a Halbach array, as suggested by Catalan, for the same reasons as discussed above.

Response to Arguments
Applicant's arguments filed 07/05/2022 with regard to 35 USC 112 have been fully considered but they are not persuasive.
On pages 5, 6 of the Remark, Applicant argued that given the context of the instant specification, a skilled artisan would understand that the specification teaches the outer diameter of 200mm or more.
In response: Applicant’s argument was not found persuasive because the original disclosure does not provide any support for such unit to be millimeters. Applicant merely argued that the claim is supported by the specification without providing any evidence to support such argument. Examiner notes MPEP 716.01(c): "The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)".

Applicant's arguments filed 07/05/2022 with regard to 35 USC 103 have been fully considered but they are not persuasive.
On pages 7 and 8 of the Remark, Applicant argued that the Dajaku’s table ¶ 38 does not teach the configuration where k=5 as amended in the current claim.
In response: Applicant’s argument was not found persuasive because Dajaku clearly suggests that the number of teeth and number of pole are result effective variable whose value can be adjusted to any possible number (¶ 38) to achieve a flexible reduction of the subharmonics in an electric machine with a low expense (¶ 8, 11).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It is further noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834